103 F.3d 273
INFOCOMP, INC., Appellantv.ELECTRA PRODUCTS, INC.;  Electra Font Technologies, Inc.;Chelgraph Products Limited;  Chelgraph Limited;Edward (Ted) Barton;  David Lee King;Kevin P. Mahony;  Derek J.Kyte;  Robert B. Smith.
No. 96-3039.
United States Court of Appeals,Third Circuit.
March 17, 1997.

Before:  SCIRICA and COWEN, Circuit Judges, and POLLAK*, District Judge.
ORDER
COWEN, Circuit Judge.
The Petition for Panel Rehearing filed by appellant in the above-entitled case is hereby granted, and the Opinion and Judgment filed on December 24, 1996, is hereby vacated.



*
 Honorable Louis H. Pollak, United States District Judge for the Eastern District of Pennsylvania, sitting by designation